DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed January 26, 2021
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 12-13, Applicant argues that claim 1 invokes the claim interpretation set forth in 35 USC 112(f) and the office fails to analyze claim accordingly.
As to the above, Examiner respectfully submits paragraph 0141 of Schnabl teaches simultaneously displaying attribution distribution reflecting both selected attribution models. Paragraph 0141 of Schnabl teaches the user interface comparing and displaying the number of conversions assigned to two different attribution models. Examiner respectfully submits this anticipates paragraph 0030 of the specification of the present invention that discloses “generates and provides a stacked attribution user interface that presents stacked attribution distributions together.” Examiner respectfully maintains the rejection.
On page 13-14, Applicant argues that Schnabl fails to explicitly teach “stacked attribution distribution nested within a first attribution distribution” as amended in the claims
As to the above, Examiner respectfully submits paragraph 0141 of Schnabl teaches the user interface comparing and displaying the number of conversions assigned to two different attribution models. Examiner introduces a new reference to further anticipate the newly amended subject matter.
Applicants remaining arguments are similar to those addressed in the discussion presented above.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1 contains a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnabl et al. (US Pub. No. 2015/0161652).

Regarding claim 1, Schnabl teaches a digital medium environment for creating and managing digital content campaigns, a computer-implemented method for generating stacked attribution model breakdowns, the computer-implemented method comprising:
‘providing, for display, a plurality of attribution model elements corresponding to a plurality of attribution models’ as a user interface displaying a plurality of elements corresponding to a plurality of attribution models (¶0141)
‘identify a first attribution model and a second attribution model from the plurality of attribution models’ as selecting for display and comparing conversions for two different attribution models  (¶0141)
‘a step for generating a stacked attribution user interface comprising a first attribution distribution reflecting the first attribution model and a stacked attribution distribution reflecting the second attribution model’ as simultaneously displaying attribution distribution reflecting both selected attribution models (¶0141; Fig. 3)


Regarding claim 2, Schnabl teaches ‘further comprising providing, for display, a plurality of event category elements and a plurality of dimension elements with the plurality of attribution model elements, wherein the plurality of dimension elements comprise a distribution channel dimension element’ as displaying attribution distribution comprising events associated with various distribution channels, such as organic search, social network action, referral link, email, etc.  (¶0141, 110)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US Pub. No. 2015/0161652) further in view of Chalimadugu et al. (US Pub. No. 2016/0283969).

Regarding claim 5, Schnabl teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to:
‘provide, for display, a stacked attribution user interface comprising a plurality of attribution model elements corresponding to a plurality of attribution models’ as providing a user interface displaying a plurality of elements corresponding to a plurality of attribution models (¶0141)
‘identify a first attribution model and a second attribution model from the plurality of attribution models’ as selecting for display and comparing conversions for two different attribution models  (¶0141)
‘generate for display, via the stacked attribution user interface:
a first attribution distribution of events across a first dimension based on the first attribution model, wherein the first attribution distribution comprises an attribution of a first subset of the events to a first dimension value from the first dimension’ as displaying attribution distribution across a last-click attribution model 
‘and a stacked attribution distribution of the subset of the events corresponding to the first dimension value across a second dimension based on the second attribution model’ as displaying attribution distribution across a data-driven attribution model comprising events associated with other distribution channels options  (¶0141, 255)
Schnabl fails to explicitly teach:
‘nested within the first attribution distribution and depicting respective attribution portions for the first subset of the events’
Chalimadugu teaches:
‘nested within the first attribution distribution and depicting respective attribution portions for the first subset of the events’ as displaying a query interface that allows expansion of nested attribution data related to promotion instances (¶0087, Fig. 19)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Chalimadugu’s would have allowed Schnabl’s to efficiently track responses to promotions (¶0002)


Regarding claim 6, Schnabl teaches ‘wherein the first dimension comprises a distribution channel dimension corresponding to a plurality of distribution channels and the first dimension value comprises a first distribution channel of the plurality of distribution channels’ (¶0141; Fig. 3)

Regarding claim  7, Schnabl teaches ‘wherein the instructions cause the computer device to provide the stacked attribution user interface by providing the plurality of attribution model elements corresponding to the plurality of attribution models for display together with a plurality of event category elements and a plurality of dimension elements, wherein the plurality of dimension elements comprise a first dimension element corresponding to the first dimension and a second dimension element corresponding to the second dimension.’ (¶0141; Fig. 3)

Regarding claim 11, Schnabl teaches ‘wherein the stacked attribution distribution comprises an attribution portion of the first subset of the events corresponding to a second dimension value from the second dimension.’ (¶0141; Fig. 3)

Claim 3-4, 8-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US Pub. No. 2015/0161652) further in view of Paulsen et al. (US Pub. No. 2014/0195339).

Schnabl fails to explicitly teach ‘further comprising receiving user input of an event category element of the plurality of event category elements and the distribution channel dimension element.’
Paulsen teaches ‘further comprising receiving user input of an event category element of the plurality of event category elements and the distribution channel dimension element’ (¶0042-43)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Paulsen’s would have allowed Schnabl’s to display relevant data in an intuitive and user-friendly manner (¶0004)

	Regarding claim 4, Schnabl teaches wherein:
‘the first attribution distribution comprises a distribution of events of corresponding to the event category element across a plurality of distribution channels corresponding to the distribution channel dimension element’ (¶0141; Fig. 3)
‘the stacked attribution distribution comprises a distribution of a subset of the events corresponding to the event category element across a second dimension’ (¶0141; Fig. 3)

Regarding claim 8, Schnabl and Paulsen teach ‘further comprising instructions that, when executed by the at least one processor, cause the computer device to
Receive an indication of a user selection of an event category element from the plurality of event category elements and corresponding to the events of the first attribution distribution;
Receive an indication of a user selection of a first dimension element from the plurality of dimension elements and corresponding to the first dimension and
Receive an indication of a user selection of a second dimension element from the plurality of dimension elements and corresponding to the second dimension’ (Schnabl ¶0141, Fig. 3; Paulsen ¶0042-43)

Regarding claim 9, Schnabl and Paulsen teach ‘wherein the instructions cause the computer device to generate the first attribution distribution based on the user selection of the event category element and the user selection of the first first dimension element.’ (Schnabl ¶0141, Fig. 3; Paulsen ¶0042-43)

Regarding claim 10, Schnabl and Paulsen teach ‘wherein the instructions cause the computer device to generate the stacked attribution distribution based on the user selection of the second dimension element and a user interaction to apply the second dimension element to the first dimension value.’ (Schnabl ¶0141, Fig. 3; Paulsen ¶0042-43)

Regarding claim 12, Schnabl and Paulsen teach further comprising instructions that, when executed by the at least one processor, cause the computer device to:
‘receive user selection of a third attribution model element corresponding to a third attribution model for modifying the first attribution distribution’ (Schnabl ¶0219 Paulsen ¶0076)
‘generate, in response to the user selection of the third attribution model:
a modified first attribution distribution based on the third attribution model; and a modified stacked attribution distribution based on the second attribution model and the modified first attribution distribution’ (Schnabl ¶0219 Paulsen ¶0076)

Regarding claim 13, Schnabl and Paulsen further comprising instructions that, when executed by the at least one processor, cause the computer device to:
‘receive a user selection of a third attribution model element corresponding to a third attribution model for modifying the stacked attribution distribution’  (Schnabl ¶0219 Paulsen ¶0076)
‘generate, in response to the user selection of the third attribution model a modified stacked attribution distribution based on the third attribution model’  (Schnabl ¶0219 Paulsen ¶0076)
‘provide, for display via the stacked attribution user interface, the first attribution distribution and the modified stacked attribution distribution’ as selecting for display and comparing conversions for two different attribution models  (¶0141)

Schnabl teaches ‘wherein the plurality of attribution models comprises at least two of a first touch model, a last touch model, a linear model, a participation model, a same touch model, a U-shaped model, a J curve model, an inverse J model, a time decay model, or a custom model’ (¶0141, 110)

Regarding claim 15, Schnabl and Paulsen teach a system comprising: 
‘at least one processor’ (Schnabl ¶0285)
‘a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
provide, for display, a stacked attribution user interface comprising a plurality of attribution model elements, a plurality of event category elements, and a plurality of dimension elements’ as simultaneously displaying a plurality of attribution models with attribution elements and categories and dimensions (Schnabl ¶0141; Fig. 3)
‘based on user interaction with the stacked attribution user interface, identify a first attribution model an event category and a first dimension’ as selecting for display and comparing conversions for two different attribution models  (Schnabl ¶0141 Paulsen ¶0042-43)
‘generate for display, in response to the user interaction, a first attribution distribution depicting respective attribution portions for events corresponding to the event category across the first dimension based on the first attribution model’ as selecting for display and comparing conversions for two different attribution models  (Schnabl ¶0141 Paulsen ¶0042-43)
‘based on additional user interaction with the stacked attribution user interface, identify a second attribution model, a first dimension value of the first  dimension corresponding to a first subset of the events, and a second dimension via the plurality of dimension elements’ as displaying attribution distribution across a last-click attribution model comprising events associated with various distribution channels, such as organic search  (Schnabl ¶0141 Paulsen ¶0042-43)
‘in response to the additional user interaction, generate for display nested with the first attribution distribution as part of the stacked attribution user interface, a stacked attribution distribution depicting respective attribution portions for the first subset of the events across the second dimension based on the second attribution model’ as displaying attribution distribution across a data-driven attribution model comprising events associated with other distribution channels options (Schnabl ¶0141, 255; Chalimadugu ¶0087; Paulsen ¶0042-43)

Regarding claim 16, Schnabl and Paulsen further comprising instructions that, when executed by the at least one processor, cause the computer device to:
‘receive a user selection of a third attribution model element corresponding to a third attribution model to modify the first attribution distribution’  (Schnabl ¶0219 Paulsen ¶0076)
‘generate, in response to the user selection of the third attribution model:
a modified first attribution distribution based on the third attribution model’  (Schnabl ¶0219 Paulsen ¶0076)
‘and a modified stacked attribution distribution based on the second attribution model and the modified first attribution distribution’ as selecting for display and comparing conversions for two different attribution models  (¶0141)

Regarding claim 17, Schnabl teaches ‘wherein the first attribution distribution further comprises a first attribution of a first subset of the events corresponding to a first dimension value of the first dimension and a second attribution portion for a second subset of the events corresponding to a second dimension value of the first dimension’ as displaying attribution distribution across a last-click attribution model comprising events associated with various distribution channels, such as organic search (¶0141)

Regarding claim 18, Paulsen teaches ‘further comprising instructions that, when executed by the at least one processor, cause the system to receive an input to modify one or more of the first attribution model or the second attribution model to a third attribution model.’ (¶0042-43)

Regarding claim 19, Schnabl teaches ‘wherein the plurality of attribution models comprises at least two of a first touch model, a last touch model, a linear model, a participation model, a same touch model, a U-shaped model, a J curve model, an inverse J model, a time decay model, or a custom model.’ (¶0141, 110)

Regarding claim 20, Schnabl teaches wherein:
‘the first dimension comprises a distribution channel dimension corresponding to a plurality of distribution channels; and the first dimension value comprises a first distribution channel of the plurality of distribution channels’ as displaying attribution distribution comprising events associated with various distribution channels, such as organic search, social network action, referral link, email, etc.  (¶0141, 110)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166